



Exhibit 10.1




Barbara J. Kennedy




Subject:    Terms of Employment




Dear Barbara:


This letter sets forth our agreement regarding the terms of your employment to
fill the position of EVP and Chief Human Resources Officer of Western Alliance
Bank (“WAB”) and Western Alliance Bancorporation (“WAL”) (collectively WAB and
WAL are the “Company”).


Position/Duties:
You will serve as Executive Vice President and Chief Human Resources Officer of
the Company and will report to Kenneth A. Vecchione, the Company’s CEO. Start of
employment shall be on or before April 16, 2018 (“Employment Date”). You will
also serve as a member of the Senior Operating Committee (SOC).



Base Salary:
Beginning on hire date, your base salary will be $355,000 annually.



Long Term Incentive:
On your hire date, you will be eligible for annual grants of restricted stock
under WAL’s 2005 Stock Incentive Plan (as amended) in accordance with our
standard compensation policies and practices as these may change from time to
time. Your 2018 equity grant will consist of 3,000 shares and a three year
vesting schedule. Those shares will vest 50% at the end of year two and 50% at
the end of year three. You will also be granted 3,000 shares of
performance-based stock units with a three year performance period. The
performance-based stock units will cliff vest at the end of a three year
performance period if the cumulative EPS and relative TSR thresholds are
achieved. You will also be granted 10,000 shares of restricted stock with a four
year vesting cycle vesting 25% per year. Both one-time grants and the annual
stock grants are subject to approval by the WAL Compensation Committee.





Annual Bonus:
You will be eligible to participate in the WAL Annual Bonus Plan and will be
eligible for an annual cash award based on the Company’s annual performance
relative to pre-established targets that are subject to the WAL Compensation
Committee’s review and approval. As EVP/CHRO of the Company, your target bonus
percentage for 2018 will be 65% of your Base Salary, and payment will be
prorated based on base salary received in 2018.



Change in Control:
As an Executive Vice President of WAL, you will be eligible to participate in
the Change in Control (CIC) plan. The CIC Plan provides for the payment of
severance benefits upon a “double trigger” event. Following a double trigger
event, benefits are payable in a lump sum cash payment equal to two times the
sum of your base salary and target annual bonus amount.



Auto Allowance: You will be eligible for a monthly auto allowance beginning
April 16, 2018 or before (hire date) equal to $1,000/month.







--------------------------------------------------------------------------------





Benefits:
Subject to proper documentation and applicable Company policies, you will be
reimbursed for ordinary and necessary business expenses. You will be able to
participate in any group benefits plan established by the Company for which you
are or may be eligible, including medical plans, disability insurance plans,
life insurance plans, 401(k), restoration plans, profit sharing or other similar
plans. You will also be covered as an executive officer under the Company’s D&O
insurance policy. These benefits are governed by the terms and conditions
contained in the applicable plans or policies, and they are subject to change or
discontinuation at any time.



No Restrictions:
You represent and warrant that you are not subject to any non-competition,
non-solicitation or similar obligations to any former employer that could impair
your ability to perform your duties and responsibilities in connection with the
Company. In addition, you agree that you will not use or disclose any
confidential or proprietary information of any former employer in performing
these duties and responsibilities. You also agree to execute such documentation
and to comply with such procedures as the Company may require or establish from
time to time to confirm the above representations and warranties and ensure your
compliance with these obligations.





Confidentiality:
You agree to hold in the strictest confidence all confidential business
information of the Company, including, without limitation, information relating
to customers, employees, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, or plans of
the Company and will not disclose or communicate (directly or indirectly) any
such information to any other person, firm or corporation in any manner
whatsoever without the Company’s prior written consent.



Governing Law:
The terms of your employment shall be governed by the laws of the State of
Arizona for so long as you are an employee of WAL and, thereafter, by the laws
of the State in which WAL’s successor in interest has its main office.



Employment Policies:
You agree to observe and comply with all applicable Company policies and
guidelines, including, without limitation, WAL’s Employee Guide, Code of
Business Conduct and Ethics, and Related Party Transactions Policy.



Screening:
Your employment and these terms are subject to your successful completion of
WAL’s drug testing, fingerprinting and other pre-employment background check
requirements.








--------------------------------------------------------------------------------





If you agree to these terms, please sign where indicated below.


Sincerely,


/s/ Kenneth A. Vecchione


Kenneth A. Vecchione
CEO/Western Alliance Bank






AGREED:


/s/ Barbara J. Kennedy


Barbara J. Kennedy
Dated: February 7, 2018    










    













